—Order and judgment (one paper), Supreme Court, New York County (Elliott Wilk, J.), entered December 21, 1998, which denied petitioner landlord’s application pursuant to CPLR article 78 to annul respondent Division of Housing and Community Renewal’s (DHCR) determination that the apartment in question was subject to rent stabilization, and dismissed the proceeding, unanimously affirmed, without costs.
The IAS Court properly declined to disturb DHCR’s determination that the apartment in question remained subject to rent stabilization, since the improvements made to the apartment, and the subsequent allowable rent increase, pursuant to 9 NYCRR 2522.4, did not bring the legal regulated rent to an amount exceeding $2,000. In this connection, DHCR’s determination to disallow costs attributed to plumbing work was *5rationally based since petitioner failed to submit sufficient documentation specifying the work performed and its cost (see, Matter of 985 Fifth Ave. v State Div. of Hous. & Community Renewal, 171 AD2d 572, lv denied 78 NY2d 861; see also, Matter of Pechock v New York State Div. of Hous. & Community Renewal, 253 AD2d 655). Concur — Ellerin, P. J., Williams, Wallach, Buckley and Friedman, JJ.